IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAMON WHEELER,                                : No. 20 WM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
GEORGE LITTLE, SECRETARY,                     :
PENNSYLVANIA DEPARTMENT OF                    :
CORRECTIONS,                                  :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of July, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DISMISSED.